Citation Nr: 1810937	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  03-08 449A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio



THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Peter J. Sebekos, Attorney at Law



ATTORNEY FOR THE BOARD

T.S. Willie, Counsel 



INTRODUCTION

The Veteran had active service in the U.S. Marine Corps from May 1974 to May 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

In a May 2006 decision, the Board denied the claim for service connection for PTSD.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (CAVC).  In an April 2012 Order, the CAVC granted a Joint Motion for Remand (JMR) by the Veteran's attorney and the VA General Counsel (hereinafter "the parties") and vacated and remanded the Board's May 2006 decision for further development.

This case was remanded for further development in April 2013.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action, on his part, is required.


REMAND

The Board previously remanded this claim, in part, for VA examination and opinion.  An October 2017 VA examination report found that the Veteran did not manifest PTSD under the criteria of Diagnostic and Statistical Manual of Mental Disorders V (DSM-V).  Notably, VA implemented DSM-V effective August 4, 2014.  See 79 Fed. Reg. 45093, 45094 (Aug. 4, 2014).  VA specifically clarified that DSM-V does not apply to claims certified for appeal to the Board on or before August 4, 2014 even if subsequently remanded.  80 Fed. Reg. 14308 (Mar. 19, 2015).  Unfortunately, the claim must be remanded for an addendum opinion which provides diagnoses under DSM-IV criteria.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder updated VA treatment records.

2.  Obtain an addendum opinion from the October 2017 VA examiner for psychiatric diagnoses using DSM-IV criteria.  If the examiner is unavailable, obtain an addendum from a similarly qualified examiner.  The need for additional examination is left to the discretion of the examiner.

The examiner is requested provide opinion on the following:

   (a) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's claimed stressors, such as rescuing refugees off the coast of Vietnam in April 1975 aboard the SS Pioneer Contender, are adequate to support a diagnosis of PTSD under DSM-IV criteria, and are his current symptoms related to the claimed stressors? If the examiner does not diagnose PTSD, the examiner should explain why the Veteran does not meet the criteria for a diagnosis of PTSD. 

   (b) The examiner is also asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran has a psychiatric disorder other than PTSD under DSM-IV criteria, such as depression or paranoid schizophrenia, that was incurred during his active service or is otherwise etiologically related thereto. 

A rationale for all requested opinions shall be provided. If an examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  Thereafter, the RO shall readjudicate the Veteran's claim.  If the decision with respect to the claim remains adverse to the Veteran, he and his attorney should be furnished a Supplemental Statement of the Case and afforded an appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

